





EXHIBIT 10.7

Lease

This Lease is signed on September 27, 2009 by and between the following parties:

Party A: Jianou Lujian Foodstuff Co., Ltd.

Registered business address: Shui Xi Bei Jin Keng, Jianou City

Party B: Fujian United Bamboo Technology Co., Ltd.

Registered business address：××××××

WHEREAS:

1. Party A is an enterprise registered in Jianou City, Fujian Province, and
legally exists to date. The number of its business license is 350783100011136.

2. Party B is a Wholly Foreign-owned Enterprise registered in Jianou, and
legally exists to date. The number of its business license is ××××××

3. Party A and Party B agree that Party A leases to Party B workshops, a parcel
of land and necessary Equipments. The lease is for the purpose of allowing Party
B to run its business in China and allowing the shareholders of Party B a
profitable investment.

NOW, THEREFORE, through friendly consultation, the parties agree to enter into
this Agreement and to be bound with the terms and conditions as follows:

Article 1: Buildings and land

1. Party A agrees to lease a parcel of land of 18521.4㎡ and the buildings
thereon located on Shui Xi Bei Jin Keng, Jianou City (See Annex 1 for the list
of land and building) to Party B for its use.





1







--------------------------------------------------------------------------------







2. Party A represents and warrants to Party B that it has the legal ownership to
the buildings and land use right. Party A has the right to rent out the Leased
Property to Party B and such renting activity will not violate any laws.

3. Party A has already mortgaged the land use right and the buildings to banks.
Party A further represents and warrants that the mortgage will not have any
substantive affect on such renting activity.

4. The annual rent for the buildings and land use right is RMB five hundred
thousand (500,000) Yuan.

5. Party A shall be responsible for handling the registration procedures in
connection with the renting of the buildings and land use right.  

Article 2：Lease of equipments

1. Party A agrees to lease the principal manufacturing equipments to Party B at
Party B’s request to allow Party B’s operation.

2. Party A represents and warrants to Party B that it has the legal ownership to
the equipments, which Party A has the right to rent out to Party B. The renting
activity will not violate any laws.

3. The annual rent for the equipments is RMB three hundred thousand (300,000)
Yuan.

Article 3 Lease of Bamboo Base

1. Party A agree to lease to Party B a 62,290 Chinese Acres moso bamboo forest
located in Linkou village and a 41,526 Chinese Acres moso bamboo forest located
in Jixi village at Party B’s request.

2. Party A represents and warrants to Party B that it has the legal usage right
to the moso bamboo forest, which Party A has the right to rent out to Party B.
The renting activity will not violate any laws.





2







--------------------------------------------------------------------------------







3. The annual rent for the moso bamboo forest is RMB four million five hundred
thousand (4,500,000) Yuan.

Article 4 Personnel

1. With respect to employees needed by Party B for its operation and production,
Party B shall have the priority to employ Party A’s existing employees.  Party B
has the right to decide at its sole discretion to employ all or part of Party
A’s employees at any time. Those decided to be employed by Party B, Party A
shall convince them to sign labor contracts with Party B and terminate its
employment relationship with Party A.

2.  Party A shall promptly provide Party B with the information of its entire
work force and personnel, including but not limited to age, gender, specialty,
experience and labor contact.

3.  Party B shall be responsible for providing all labor and employee insurances
to the workers and employees employed from Party A.

Article 5 Payment of Rent

The rent paid by Party B to Party A in accordance with this Agreement:

1. Shall be deemed as Management Entrustment fee and shall be paid in whole by
Party A to Party B in conformance with Management Entrustment Agreement entered
into between the Parties. Or;

2. Shall be paid by other method agreed by the Parties.

Article 6 Term of Agreement

1. The term of this Agreement shall commence from the effective date of this
Agreement when it is signed or sealed by authorized representatives from both
parties and shall be valid until the date on which Party B completes the
acquisition of all equity interests or assets of Party A.





3







--------------------------------------------------------------------------------







2. This Agreement shall not be terminated before Party B completes the
acquisition of all equity interests or assets of Party A except for Party B’s
written notice of termination in advance.

Article 7 Representations and Warranties

The Parties represents and warrants to each other that on the date of this
Agreement that:

1.  it has the right to enter into this Agreement and the ability to perform the
same;

2. the execution and delivery of this Agreement by each party have been duly
authorized by all necessary corporate action;

3. the execution of this Agreement by the officer or representative of each
party has been duly authorized；

4. each party has no other reasons that will prevent this Agreement from
becoming a binding and effective agreement between both parties after execution;

5. the execution and performance of the obligations under this Agreement will
not:

(a) violate any provision of the business license, articles of association or
other similar documents of its own;

(b) violate any provision of the laws and regulations of PRC or other
governmental or regulatory authority or approval;

(c) violate or result in a breach of any contract or agreement to which the
party is a party or by which it is bound.





4







--------------------------------------------------------------------------------







Article 8 Liabilities for Breach of Contract

During the term of this Agreement, any violation of any provisions herein by
either party constitutes breach of contract and the breaching party shall
compensate the non-breaching party for the loss incurred as a result of this
breach.

Article 9  Force Majeure

The failure of either party to perform all or part of the obligations under this
Agreement due to force majeure shall not be deemed as breach of contract.  The
affected party shall present promptly valid evidence of such force majeure, and
the failure of performance shall be settled through consultations between the
parties hereto.

Article 10 Governing Laws

The conclusion, validity, interpretation, and performance of this Agreement and
the settlement of any disputes arising out of this Agreement shall be governed
by the laws and regulations of the People’s Republic of China.

Article 11 Settlement of Disputes

Any disputes under this Agreement shall be settled at first through friendly
consultation between the Parties. In case no settlement can be reached through
consultation, each party shall have the right to submit such disputes to China
International Economic and Trade Arbitration Commission. The place of
arbitration shall be in Beijing. The arbitration award shall be final and
binding on both parties.

Article 12 Confidentiality

1. The parties hereto agree to cause its employees or representatives who have
access to and knowledge of the terms and conditions of this Agreement to keep
strict confidentiality and not to disclose any of these terms and conditions to
any third party without the expressive requirements under law or request from
judicial authorities or





5







--------------------------------------------------------------------------------







governmental departments or the consent of the other party, otherwise such party
or personnel shall assume corresponding legal liabilities.

2 The obligations of confidentiality under Section 1 of this Article shall
survive after the termination of this Agreement.

Article 13  Prohibition on Assignment

Unless otherwise specified under this Agreement, no party can assign or delegate
any of the rights or obligations under this Agreement to any third party nor can
it provide any guarantee to such third party or carry out other similar
activities without the prior written from the other party.

Article 14  Miscellaneous

1 Any amendment entered into by the parties hereto after the effectiveness of
this Agreement shall be an integral part of this Agreement and have the same
legal effect as part of this Agreement. In case of any discrepancy between the
amendment and this Agreement, the amendment shall prevail. In case of several
amendments, the amendment with the latest date shall prevail.

2 This Agreement is executed in Chinese in 3 copies.  Each party shall hold one
original, and the rest shall be used for completing relevant procedure.  

3 In witness hereof, the Agreement is duly executed by the parties hereto on the
date first written above.

(No Text Below)

Party A: Jianou Lujian Foodstuff Co., Ltd. (Seal).

Legal Representative (signature):

Party B: Fujian United Bamboo Technology Co., Ltd. (Seal).

Legal Representative (signature):





6







--------------------------------------------------------------------------------







Annex 1 The list of Buildings and land

1. the list of the Company’s land usage right

Year

Location

Licence No.

Size

Land Status

Acquisition Method

2004

Shui Xi Bei Jin Keng, Jianou City

Ou Guo Yong (2004）089

13567㎡

industrial land




Granted

2004

Shui Xi Bei Jin Keng, Jianou City

Ou Guo Yong (2004）090

4954.4㎡

industrial land




Granted




2. the list of the Company’s ownership of buildings

Usage

Location

Structure

Floor

Size

Workshop

Shui Xi Bei Jin Keng

steel frame

2

6930.34㎡

Dormitory

Shui Xi Bei Jin Keng

concrete and brick

4

1124.53㎡

The above land usage right and ownership of buildings have been mortgaged to get
loan from the China Construction Bank. Deheng has checked the location, size,
land status and mortgage status in Real Estate Transaction Registered Center of
Jianou City.





7







--------------------------------------------------------------------------------







 Annex 2 The list of major equipments




Name

Specification

Acquisition Date

Original Value (RMB)

Shufflegrader

 

2005.04.27

22,400.00

Boiler

DZH2-1.25

2005.06.18

110,000.00

Stainless steel sheet and pipes

 

2004.12.05

250,000.00

Fixed boiler

DZG2-0.7-WII

2004.02.18

118,000.00

Japan EMURA fruits and vegetables dicer

DC-201Dicer [3MM/5MM]

2005.03.07

JPN Yen 1,592,575

Japan EMURA fruits and vegetables dicer

ECA-202 Multi-function Dicer

2005.03.07

JPN Yen 1,527,210

Metal detector

AMD-01-L

2007.02.01

27,500.00

Metal detector

MS-J002

2007.02.01

52,200.00

Water boiler 3 sets

1.06*1.5

2007.01.30

29,550.00

Closing machine

2950C

2007.01.30

5,160.00

Gas exhausting machine

 

2007.01.30

14,900.00

Filling and sealing machine 3 sets

4B2

2007.01.30

38,490.00

Closing machine

FR-900L

2007.01.30

4,200.00

Liquid filling machine

HH-2

2007.01.30

12,500.00

Continuous vacuum package machine

YB46-100

2007.04.01

238,000.00

Hair removing machine

3300*660mm

2008.01.27

70,000.00








8







--------------------------------------------------------------------------------










Plastic bags drier

4500*1800mm

2008.01.27

73,000.00

Washing machine

5000*1200mm

2008.01.27

65,000.00

Stainless steel desks 54 sets

2.1*1.0*0.83

2007.02.01

59,400.00

Stainless steel tank BIG 27 sets

2.1*1.06*0.8

2007.02.01

129,600.00

Stainless steel tank SMALL 17sets

1.1*1.1

2007.02.01

34,000.00

Vertical cannery retort 6 sets

 

2007.02.01

96,000.00

Stainless steel cannery retort 8 sets

 

2007.02.01

24,000.00

Horizontal cannery retort 4 sets

4.2*1.7*1.55

2007.02.01

96,000.00

Pre-boiler 28 sets

 

2007.02.01

72,800.00

Stainless steel stand 6 sets

 

2007.02.01

13,200.00

Standing drier 22 sets

1.7*0.91*1.45

2007.02.01

13,200.00

Continuous vacuum package machine

FVB-2-1100

2006.10.09

92,000.00

Continuous vacuum package machine 2 sets

FVB-2-1100

2006.07.14

184,000.00








9





